UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 15-6620


SHANNON R. TODD,

                Petitioner - Appellant,

          v.

WARDEN, Livesay Correctional Institution,

                Respondent – Appellee,

          and

STATE OF SOUTH CAROLINA.

          Respondent.



Appeal from the United States District Court for the District of
South Carolina, at Aiken.     Terry L. Wooten, Chief District
Judge. (1:14-cv-00221-TLW)


Submitted:   January 14, 2016             Decided:   January 19, 2016


Before AGEE, WYNN, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Shannon R. Todd, Appellant Pro Se. Melody Jane Brown, Assistant
Attorney General, Donald John Zelenka, Senior Assistant Attorney
General, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Shannon R. Todd seeks to appeal the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on his 28 U.S.C. § 2254 (2012) petition.                                The order is

not    appealable       unless    a    circuit          justice    or    judge       issues    a

certificate of appealability.               28 U.S.C. § 2253(c)(1)(A) (2012).

A     certificate      of      appealability        will     not        issue       absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                    When the district court denies

relief    on    the    merits,    a    prisoner         satisfies       this    standard      by

demonstrating         that     reasonable         jurists     would       find       that     the

district       court’s      assessment    of       the    constitutional            claims    is

debatable      or     wrong.      Slack   v.       McDaniel,       529    U.S.       473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling    is    debatable,       and   that       the    motion    states       a    debatable

claim of the denial of a constitutional right.                            Slack, 529 U.S.

at 484-85.

       We have independently reviewed the record and conclude that

Todd has not made the requisite showing.                      Accordingly, we deny a

certificate of appealability, deny leave to proceed in forma

pauperis,       and    dismiss     the    appeal.           We    dispense          with     oral

argument because the facts and legal contentions are adequately

                                              2
presented in the materials before this court and argument would

not aid the decisional process.



                                                      DISMISSED




                                  3